DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-20 are presented for examination. Khan et al, Jones et al, Malladi et al, Zhang et al, Le et al, Frost et al, and Dillon et al were cited, previously.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al [US 9,817,786 B1] in view of Turner et al [US 2018/0081809 A1].
	As to claim 1, Khan et al teach an apparatus comprising:    
a processor [e.g., HOST DEVICE 100 having CPU(s) 103 in fig. 1]; 
a memory controller configured to manage access to a memory system [e.g., “The request may be targeted to a storage device, such as a remote computing device, a network attached storage device, and/or a direct-attached storage device” in col. 6, lines 55-60]; and 

wherein the processor is coupled with the memory controller via the first path and a second path [e.g., LOW LATENCY PATH in fig. 4A; path with steps 366, 368 between HOST INTERFACE 310 and SPLIT 382 without PROCESSOR 322 in fig. 4B],
wherein the first path traverses the interconnect [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path …” in col. 9, line 64-col. 10, line 10; fig. 2], and
wherein the second path bypasses the interconnect and has a lower latency than the first path [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  For example, the ingress data placement logic 380 can retrieve the appropriate host memory descriptors from CAM unit 390, and use the host memory descriptors to place the data payload into the host memory.  This allows the normal processing logic 321 (e.g., processor) to be bypassed” in col. 9, line 64-col. 10, line 10; “Accordingly, by utilizing CAM unit 390 to provide the host memory descriptors for the data, the ingress data placement logic can provide the data to the host device with reduced latency by bypassing processor 322” in col. 11, lines 27-31];
wherein the processor is configured to: 

the memory controller configured to fulfill the memory access request and, based at least in part upon the path request, send at least part of the results of the memory access to the processor via the first path [e.g., “At step 372, the header and/or response packet metadata or an indication of having received the data payload is provided to processor 322 for completion processing.  It should be noted that splitter 382 provides the header to processor 322 after the metadata/header has made it to host interface 310 to ensure that the packet data is provided to the host device before processor 322 issues a completion packet to complete the request.  After the last response packet is 
Khan et al do not explicitly teach that the interconnect being a coherent interconnect, the memory system including a cache memory, and the processor sending a first memory access request which includes a path request to employ the first path. However, Turner et al teach an interconnect for processing a request received from a processor among multiple processors is a coherent interconnect [e.g., Coherency Domain 314 in fig. 3A]. Specifically, Turner et al teaches a first path traversing the coherent interconnect [e.g., I/O Coherent Write Request Path 324a, 324b, 324c, 324d in fig. 3B] and a second path bypassing the coherent interconnect [e.g., Hybrid I/O Coherent Write Request Path 334a, 334b, 334d in fig. 3B]. Turner et al teaches that a 
As to claim 2, the combination of Khan et al and Turner et al teaches the coherent interconnect, wherein the coherent interconnect is configured to, based on 
As to claim 5, the combination teaches wherein the memory controller is configured to fulfill the memory access request via the first path despite a path request to employ the second path, if an error occurs while fulfilling the memory access request [e.g., “Alternatively, the response packet may indicate that an error had occurred.  In such cases, processor 322 may examine the error.  In some cases, processor 322 may inform the virtual machine that requested the data that an error had occurred.  In some cases, the processor 322 may handle the error and/or reissue the request packet that generated the error” in col. 10, lines 26-32 of Khan et al].
As to claim 6, the combination teaches wherein the memory controller is configured to, when sending at least part of the results of the memory access via the second path, to: send data associated with the memory access to the processor via the second path, and send a response message associated with the memory access to the processor via the first path [e.g., “Instead of providing the response packet to the normal 
As to claim 8, the combination teaches wherein the memory controller is configured to send a second response message associated with the memory access to the processor via the second path [e.g., “For example, if the size of the data is greater than the page size of the host memory, then the data will be placed in more than one host memory pages, and each host memory descriptor may indicate a host memory page at which a portion of the data is to be stored” in col. 7, lines 46-50, “In some embodiments, depending on the size of the data being requested and the payload size of the response packets supported by the storage location and/or I/O adapter device 
As to claim 9, the combination teaches wherein the plurality of processors includes a heterogeneous plurality of processors that include: the processor configured to employ either the first path or second path for memory accesses, and a second processor configured to only employ the first path for memory accesses [e.g., “In some instances, the offload pipeline 102(i) provides a fast path for servicing certain requests with lower complexity or certain aspects of the request with respect to the processor cores 102(1) executing on the I/O adapter device” in col. 6, lines 17-21, Virtual Machine 100(a)-100(c) for Data Path 107(a)-107(c), “The management process 102(g) may be used to, for example, create or remove virtual devices such as the virtual offload processor 102(a), the virtual NIC B 102(b), and/or the virtual NIC C 102(e) and manage the offload pipeline 102(i) via an offload pipeline interface 102(h)” col. 5, lines 35-40, Hypervisor 100(d) for Management Data Path 107(d) in fig. 2 of Khan et al].
As to claim 10, Khan et al teach a system comprising:
a plurality of processors [e.g., HOST DEVICE 100 having CPU(s) 103 in fig. 1; Virtual Machine 100(a)-100(c) in fig. 2] coupled with a memory controller [e.g., I/O 
wherein at least a requesting processor of the plurality of processors is coupled with the memory controller via both the slow path and a fast path [e.g., LOW LATENCY PATH in fig. 4A],
wherein the slow path traverses an interconnect [e.g., NORMAL PROCESSING LOGIC 321 in fig. 4A] that couples the memory controller with the plurality of processors, and
wherein the fast path bypasses the interconnect and has a lower latency than the slow path [e.g., LOW LATENCY PATH in fig. 4A; “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  For example, the ingress data placement logic 380 can retrieve the appropriate host memory descriptors from CAM unit 390, and use the host memory descriptors to place the data payload into the host memory.  This allows the normal processing logic 321 (e.g., processor) to be bypassed” in col. 9, line 64-col. 10, line 10; “Accordingly, by utilizing CAM unit 390 to provide the host memory descriptors for the data, the ingress data placement logic can provide the data to the host device with reduced latency by bypassing processor 322” in col. 11, lines 27-31]; 
the memory controller configured to: 
manage access to a memory system for the processor [e.g., “Also in communication with the I/O adapter device 102 may be an external communication port 
fulfill a first memory access request from the requesting processor by sending at least part of the results of first memory access to the requesting processor via the slow path [e.g., “In some instances, the offload pipeline 102(i) provides a fast path for servicing certain requests with lower complexity or certain aspects of the request with respect to the processor cores 102(1) executing on the I/O adapter device” in col. 6, lines 17-21; “In some embodiments, the response packet metadata and the header of the response packet, or an indication of having received the data payload can be provided to the processor of the I/O adapter device without the data payload” in col. 13, lines 36-40; “At step 372, the header and/or response packet metadata or an indication of having received the data payload is provided to processor 322 for completion processing.  It should be noted that splitter 382 provides the header to processor 322 after the metadata/header has made it to host interface 310 to ensure that the packet data is provided to the host device before processor 322 issues a completion packet to complete the request” in col. 11, lines 32-39], and
fulfill a second memory access request from the requesting processor by sending at least part of the results of second memory access to the requesting processor via the fast path [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  For 
Khan et al do not explicitly teach that the interconnect being a coherent interconnect to couple the plurality of processors with a memory controller and to facilitate cache coherency between the plurality of processors and the memory system including a cache memory. However, Turner et al teach an interconnect for processing a request received from a processor among multiple processors is a coherent interconnect [e.g., Coherency Domain 314 in fig. 3A]. Specifically, Turner et al teaches a first path traversing the coherent interconnect [e.g., I/O Coherent Write Request Path 324a, 324b, 324c, 324d in fig. 3B] and a second path bypassing the coherent interconnect [e.g., Hybrid I/O Coherent Write Request Path 334a, 334b, 334d in fig. 3B]. Turner et al teaches that a processor [e.g., Processor Core 200-203, Shared Cache 230 in fig. 2; CPU 302, 306a, 306b, 306c in fig. 3A] coupled with a memory controller which manages access to a memory system including a cache memory via the first bus and the second bus [e.g., Processor Core 200-203, Shared Cache 230 in fig. 2; CPU 302, 306a, 306b, 306c, Coherent Interconnect 312, Coherency Domain 314, Shared Memory 304 in fig. 3A] is configured to send a first memory access request which includes a path request to employ the first path [e.g., “In determination block 1206, the processing device may determine whether the received I/O coherent write request is a hybrid I/O coherent write request.  The processing device may be configured to check for a 
As to claim 11, the combination teaches wherein the coherent interconnect is configured to, if the requesting processor transmitted a path request message, based on predefined criteria, block or forward the path request message to the memory controller [e.g., “After the I/O adapter device 308 has been notified of the posted request, information about the request is transferred from the host device 304 to the I/O adapter device 308 at step 352.  For example, processor 322 may fetch the command descriptor 306a from the host DRAM 306.  The command descriptor 306a may indicate to processor 322 that the request is a data request, the size of the data being requested, the storage location of the data, and/or where the data is to be placed in the host DRAM 306.  In some embodiments, the command descriptor 306a may indicate that the request is associated with PRP list 306b, and that the list of host memory descriptors should be fetched from host DRAM 306” in col. 7, lines 34-46 of Khan et al].
As to claim 15, the combination teaches wherein the memory controller is configured to, when sending at least part of the results of the memory access via the second path, to: send data associated with the memory access to the processor via the fast path, and send a response message associated with the memory access to the processor via the slow path [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path” in col. 9, line 64-col. 10, line 2, “In some situations, the response packet may indicate that an error had occurred.  In such cases, the read response packet can be processed by the normal processing logic 321 for proper error handling” in col. 10, lines 10-13, “At step 372, the header and/or response packet metadata or an indication of having received the data payload is provided to processor 322 for completion processing.  It should be noted that splitter 382 provides the header to processor 322 after the metadata/header has made it to host interface 310 to ensure that the packet data is provided to the host device before processor 322 issues a completion packet to complete the request.  After the last response packet is received for the request, processor 322 may send a completion packet to the receive FIFO 312 of host interface 310 at step 374 to indicate that the request is complete” in col. 11, lines 32-42 of Khan et al].
As to claim 17, the combination teaches wherein the memory controller is configured to send a second response message associated with the memory access to the processor via the fast path [e.g., “For example, if the size of the data is greater than 
As to claim 18, the combination teaches wherein the plurality of processors includes a second processor coupled with the slow path but not the fast path, and configured to only employ the slow path for memory accesses [e.g., “In some instances, the offload pipeline 102(i) provides a fast path for servicing certain requests with lower complexity or certain aspects of the request with respect to the processor cores 102(1) executing on the I/O adapter device” in col. 6, lines 17-21, Virtual Machine 100(a)-100(c) for Data Path 107(a)-107(c), “The management process 102(g) may be used to, for example, create or remove virtual devices such as the virtual offload processor 102(a), the virtual NIC B 102(b), and/or the virtual NIC C 102(e) and manage the offload pipeline 102(i) via an offload pipeline interface 102(h)” col. 5, lines 35-40, Hypervisor 100(d) for Management Data Path 107(d) in fig. 2 of Khan et al].
As to claim 19, Khan et al teach a memory controller comprising:
a slow path interface configured to, in response to a memory access, send at least a response message to a requesting processor [e.g., HIGH LATENCY PATH in fig. 4A; SPLIT 382 with step 372 in fig. 4B; “In some instances, the offload pipeline 102(i) provides a fast path for servicing certain requests with lower complexity or certain aspects of the request with respect to the processor cores 102(1) executing on the I/O adapter device” in col. 6, lines 17-21; “In some embodiments, the response packet metadata and the header of the response packet, or an indication of having received the data payload can be provided to the processor of the I/O adapter device without the data payload” in col. 13, lines 36-40; “At step 372, the header and/or response packet metadata or an indication of having received the data payload is provided to processor 322 for completion processing.  It should be noted that splitter 382 provides the header to processor 322 after the metadata/header has made it to host interface 310 to ensure that the packet data is provided to the host device before processor 322 issues a completion packet to complete the request” in col. 11, lines 32-39],
wherein the slow path traverses an interconnect [e.g., NORMAL PROCESSING LOGIC 321 in fig. 4A; “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path …” in col. 9, line 64-col. 10, line 10; fig. 2] that couples the memory controller with a requesting processor;
 a fast path interface configured to, at least partially in response to a memory access, send data to a requesting processor [e.g., LOW LATENCY PATH in fig. 4A; SPLIT 382 with steps 366, 368 in fig. 4B; “In some instances, the offload pipeline 102(i) provides a fast path for servicing certain requests with lower complexity or certain 
wherein the fast path coupled to the memory controller with the requesting processor, and bypasses the interconnect, and wherein the fast path has a lower latency than the slow path [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  
a path routing circuit configured to:
receive, as part of the memory access, a data path request from the interconnect [e.g., “After the I/O adapter device 308 has been notified of the posted request, information about the request is transferred from the host device 304 to the I/O adapter device 308 at step 352.  For example, processor 322 may fetch the command descriptor 306a from the host DRAM 306.  The command descriptor 306a may indicate to processor 322 that the request is a data request, the size of the data being requested, the storage location of the data, and/or where the data is to be placed in the host DRAM 306.  In some embodiments, the command descriptor 306a may indicate that the request is associated with PRP list 306b, and that the list of host memory descriptors should be fetched from host DRAM 306” in col. 7, lines 34-46; “The header of the request packet may further include protocol information that may be required to transmit the packet, as well as information that the storage device at the storage location can use to generate an appropriate header for the response packet” in col. 9, lines 43-47; “When a response packet is received, the host memory descriptors indicating where the data payload should be written at the host memory can be maintained by a CAM unit 
based at least in part upon a result of the memory access and the data path request, determine whether the data is to be sent via the slow path or the fast path [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  For example, the ingress data placement logic 380 can retrieve the appropriate host memory descriptors from CAM unit 390, and use the host memory descriptors to place the data payload into the host memory.  This allows the normal processing logic 321 (e.g., processor) to be bypassed” in col. 9, line 64-col. 10, line 10; Pktinfo 368, 372 in fig. 4B]; and
wherein the memory controller is configured to:
if the path routing circuit determines that data is to be sent via the slow path, send both the data and the response message to the requesting processor via the slow path interface [e.g., “At step 372, the header and/or response packet metadata or an indication of having received the data payload is provided to processor 322 for completion processing” in col. 11, lines 32-34; “Alternatively, the response packet may indicate that an error had occurred.  In such cases, processor 322 may examine the error.  In some cases, processor 322 may inform the virtual machine that requested the data that an error had occurred.  In some cases, the processor 322 may handle the error and/or reissue the request packet that generated the error” in col. 10, lines 26-32; 
if the path routing circuit determines that the data is to be sent via the fast path, send the data to the requesting processor via the fast path interface, and the response message to the requesting processor via the slow path interface [e.g., “Instead of providing the response packet to the normal processing logic 321 (e.g., a processor) along the high latency path, the response packet can be processed by the ingress data placement circuitry, and the data payload of the response packet can be placed in the host memory using the low latency path.  For example, the ingress data placement logic 380 can retrieve the appropriate host memory descriptors from CAM unit 390, and use the host memory descriptors to place the data payload into the host memory.  This allows the normal processing logic 321 (e.g., processor) to be bypassed” in col. 9, line 64-col. 10, line 10; Pktinfo 368, 372 in fig. 4B; “Accordingly, by utilizing CAM unit 390 to 
Khan et al do not explicitly teach that the interconnect being a coherent interconnect. However, Turner et al teach an interconnect for processing a request 
As to claim 20, the combination teaches wherein the path routing circuit is configured to, if the memory access resulted in error, determine that the data to be sent via the slow path regardless of the data path request [e.g., “Alternatively, the response packet may indicate that an error had occurred.  In such cases, processor 322 may examine the error.  In some cases, processor 322 may inform the virtual machine that requested the data that an error had occurred.  In some cases, the processor 322 may handle the error and/or reissue the request packet that generated the error” in col. 10, lines 26-32 of Khan et al].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al and Turner et al as applied to claim 2 above, and further in view of Jones et al [US 2007/0061520 A1].
	As to claim 3, the combination of Khan et al and Turner et al does not explicitly teach, however Jones et al teach including: a second processor, included by the plurality of processors; and wherein the coherent interconnect is configured to block the path request if a copy of a data associated with the memory access is stored by the second processor [e.g., “As previously described, a tag RAM 36 may be provided to identify which data from the main memory is currently stored in each processor cache associated with each memory segment.  The tag controller TCON or snoop filter is a mechanism used to reduce bus traffic in certain computer systems, particularly multiple-processor systems.  The tag RAM 36 is essentially a specialized cache for storing . 
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al and Turner et al as applied to claims 2 and 11 above, and further in view of Zhang et al [US 2014/0126613 A1].
	As to claim 4, the combination of Khan et al and Turner et al does not explicitly teach, however Zhang et al teach wherein the first path traverses a first clock-domain-bridge that synchronizes data between a first clock employed by the processor and a second clock employed by the coherent interconnect, and a second clock-domain-bridge that synchronizes data between the second clock employed by the coherent interconnect and a third clock employed by the memory controller; and wherein the second path traverses a third clock-domain-bridge that synchronizes data between the 
	As to claim 13, the combination of Khan et al and Turner et al does not explicitly teach, however Zhang et al teach wherein a respective slow path associated with a . 
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al and Turner et al as applied to claims 6 and 15 above, and further in view of Le et al [US 2017/0091098 A1].
	As to claim 7, the combination of Khan et al and Turner et al does not explicitly teach, however Le et al teach wherein the processor is configured to: consume the data upon arrival via the second path, but not respond to a snoop request associated with the data until the response message arrives via the first path [e.g., “Because of the dependency requirements of the in-order-response non-retry bus coherency protocol implemented by the core device 104, the core device 104 will not generate a snoop response 204 to the snoop command 200 until processing of the write command 202 has completed, as indicated by element 206” in paragraph 0022; “Once the write command is completed by the core device 304, the core device 306 may then be free to respond to the original snoop command, thus avoiding the potential deadlock condition” in paragraph 0027]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Le et al’s teaching above in order to increase reliability and/or feasibility for operating the coherent interconnect of the combination. 
	As to claim 16, the combination of Khan et al and Turner et al does not explicitly teach, however Le et al teach wherein the processor is configured to: consume the data . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al and Turner et al as applied to claim 11 above, and further in view of Frost et al [US 2015/0356044 A1].
	As to claim 12, though the combination of Khan et al and Turner et al teaches the coherent interconnect selectively utilizing the fast path and the slow path based on the predefined criteria, the combination does not explicitly teach, however Frost et al teach the coherent interconnect is configured to block the path request based at least in part upon a load balancing between the fast path and the slow path [e.g., “For example, embodiments are envisioned wherein a relatively low-bandwidth, low-speed serial communication link could be used for specific categories of communication, thereby offloading some amount of traffic from the high-speed links and achieving a . 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al and Turner et al as applied to claim 10 above, and further in view of Dillon et al [US 6,115,750].
	As to claim 14, the combination of Khan et al and Turner et al does not explicitly teach, however Dillon et al teach the memory controller is configured to fulfill the memory access request via the slow path despite a path request message to employ the fast path, if the memory controller detects congestion on the fast path [e.g., “The following paragraphs describe how a request from hybrid terminal 110 is carried through the Internet 128 to application server 140 and how a response of application server 140 is carried back to the user at hybrid terminal 110 via the satellite link” in col. 5, lines 11-15; “This packet has a source IP address corresponding to satellite interface 120 and a destination IP address of application server 140” in col. 5, lines 57-59; . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        3/11/2021